    Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 1 of 16 PageID #: 975




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

GIORDANIO A. BLACKBURN,                      )
                                             )
                Petitioner,                  )
                                             )
         v.                                  )      Case No. 4:17-cv-02182-AGF
                                             )
CINDY GRIFFITH,                              )
                                             )
                Respondent.                  )

                              MEMORANDUM AND ORDER

         This matter is before the Court on the pro se petition of Missouri state prisoner

Giordanio Blackburn for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner is an inmate in the Potosi Correctional Center. 1 Petitioner was convicted of

first-degree murder, kidnapping, child kidnapping, and three counts of armed criminal

action in connection with the shooting death of Mr. Al-Regis Clay in January 2009.

Petitioner was sentenced to life in prison without parole for first-degree murder, 15 years

for kidnapping, and life sentences on the remaining counts, all to run concurrently. In his

federal habeas petition, Petitioner asserts three claims of trial court error and ineffective

assistance of counsel. For the reasons set forth below, habeas relief will be denied.




1
        Cindy Griffith was the Warden at the Potosi Correctional Center when Petitioner
filed the present petition. She has since been succeeded by Mr. Stan Payne, whom
Petitioner names as the proper respondent as of the date of Petitioner’s traverse. ECF No.
19 at FN 1.
    Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 2 of 16 PageID #: 976




                                       BACKGROUND

         A jury trial took place from July 18 to 20, 2011. The evidence at trial showed the

following, as summarized by the Missouri Court of Appeals in Petitioner’s direct appeal:

         On January 20, 2009, J.W., her boyfriend, A.- R.C., and her three-year-old
         child, T.G., were living in an apartment in St. Louis County. At about 10:30
         that night J.W., T.G., and A.-R.C. were in the bedroom. A.- R.C. left the
         bedroom, and J.W. heard stumbling on the steps and glass falling. A.-R.C.
         returned to the bedroom with blood on his shirt and attempted to make a
         phone call. Defendant then came into the bedroom with a gun in his hand
         and shot A.-R.C. three times in front of J.W. and T.G., killing A.-R.C.
         Defendant, with the gun in his hand, told J.W. to "come the fuck on."
         Defendant picked T.G. up and left the home through the back door, which
         had been shot out. J.W. said she wanted to stay, but went with Defendant
         because he had a gun. She was wearing only a bra and scrub pants. Defendant
         again told J.W. to "come on," and she followed him to a van. Two men
         occupied the driver's seat and front passenger seat. Defendant, who still had
         the gun and T.G., got in the rear driver's-side seat with T.G., and J.W. got in
         the rear passenger-side seat. While the van proceeded to a house, Defendant
         told J.W. to look him in the eyes and say that she would not say anything
         about the shooting. After stopping at the first house, they went to another
         house, where J.W. and Defendant went to an upstairs room and Defendant
         again warned J.W. not to say anything about the shooting. They remained in
         the room 45 minutes and Defendant told J.W. to change her pants because
         there was blood on her pants leg. Defendant, the original driver, the original
         front seat passenger, J.W., T.G., and others then left the house in the van, and
         J.W. and T.G. were dropped off at J.W.'s mother's house. Upon seeing J.W.
         get out of the van, J.W.'s mother ran outside, saying that A.-R.C. had been
         shot. J.W. told her to "shut up" and get back in the house because Defendant
         was in the van and she did not want him "to do no harm to us." J.W. was
         crying and then started vomiting. When the police arrived, they described
         J.W. as "scared to death" and too afraid to reveal the names of Defendant and
         the others. She did not identify Defendant and the others until she was at the
         police station and after the police informed her that A.-R.C. was dead.

ECF No. 12-5 at pp. 2-3. State v. Blackburn, 383 S.W.3d 490 (Mo. App. E.D. 2012). 2


2
       The Court of Appeals issued a per curiam order summarily affirming the
judgment, along with an unpublished memorandum setting forth the facts and analysis
restated herein, pursuant to Mo. Sup. Ct. Rule 30.25(b).
                                                2
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 3 of 16 PageID #: 977




       One of the other men involved in the crime, Terrance Washington, pleaded guilty

for his involvement in the murder and testified against Petitioner in the underlying

criminal trial as part of his plea deal. ECF No. 12-1 at pp. 407-497. Because there was

no physical evidence placing Petitioner at the scene of the crime, the State relied heavily

on the testimony of J.W. and Washington to establish Petitioner’s guilt.

       Central to Petitioner’s theory of defense, his trial counsel emphasized the lack of

physical evidence confirming Petitioner as the shooter. In particular, there was no blood

spatter on any of Petitioner’s clothing, though he was alleged to have shot Clay at close

range. Counsel suggested that J.W. misidentified Petitioner because she was “scared out

of her mind.” ECF No. 12-1 at 169-170. Counsel further argued that Washington was

not a credible witness because he had previously lied under oath and had taken a plea

deal in exchange for his testimony against Petitioner. ECF No. 12-1 at 484-485.

Petitioner also testified on his own behalf and asserted that, though he and several

acquaintances drove to Clay’s house on the night in question, Petitioner stayed in the van

and had no part in crimes. ECF No 12-1 at pp. 504-580.

       Closing Argument

       During closing arguments, Petitioner’s counsel theorized that the lack of blood or

DNA on Petitioner’s clothing, in contrast to the large amount of blood spatter around the

victim’s bedroom, meant that Petitioner could not have been present when Clay was

fatally shot at close range.

       Unless you can figure out a way to dry everything out and still be wearing
       it and somehow the DNA evidence disappears, and somehow all of these
       things are being worn at the time and the blood is being splattered, and

                                             3
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 4 of 16 PageID #: 978




       you’re standing at pointblank range, you can’t convict him. The physical
       evidence won’t allow it. The absence of physical evidence won’t allow it.

ECF No. 12-1 at pp. 611. In rebuttal, the prosecutor countered that DNA evidence was

not necessary for the State to carry its burden and, in any event, the absence of blood on

J.W. was not significant because no blood had been found on the child’s clothing either.

       Ladies and gentlemen, this is important, this is very important. If you don’t
       follow the evidence in this case, and you don’t follow the law in this case,
       and you require the state to produce DNA evidence, then you have not
       followed the instructions and law here. I want you to think about this. Who
       else was in that room when [Clay] got shot? Who else was in there? [J.W.]
       and she says [Petitioner]. Who else? [T.G.] Where was [T.G.]? Foot of the
       bed. No evidence testimony [T.G.] had blood on him, zero.

ECF No. 12-1 at pp. 618-619. Defense counsel objected, arguing that the prosecution

was improperly shifting the burden of proof onto Petitioner to explain the lack of DNA

evidence, when the police made no attempt to collect evidence from the child’s clothing.

ECF No. 12-1. at p. 619-620. The trial court sustained the objection, and the prosecutor

continued:

       There was no evidence anybody else in that room had blood on them. No
       evidence at all. [J.W.] had blood on her. And no evidence other than Al-
       Regis had blood on him. Four people in the room, [J.W.] and Al-Regis had
       blood on them. That kills their theory, and they know that.

ECF No. 12-1 at p. 621. Petitioner’s counsel did not object to this argument.

       As the theory of defense addressing J.W.’s testimony identifying Petitioner as the

shooter, defense counsel argued that it was a case of “misidentification by a woman who

is scared out of her mind.” ECF No. 12-1 at p. 169-170. On cross-examination of J.W.,

counsel attempted to establish that J.W. implicated Petitioner as the shooter because she

knew Washington longer. ECF No. 12-1 at p. 229. In closing argument, the prosecutor

                                             4
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 5 of 16 PageID #: 979




argued, “The defense seems to be either she’s mistaken – remember that? … But as the

case went on, it seems to be they are calling her a liar.” ECF No. 12-1 at p. 598. In

rebuttal, defense counsel clarified that J.W. was not mistaken but rather “scared out of her

mind” and more afraid of Washington than of Petitioner,” (ECF No. 12-1 at p. 599),

implying that she deliberately misidentified Petitioner.

       As stated above, the jury found Petitioner guilty of murder in the first degree,

kidnapping, child kidnapping, and three counts of armed criminal action. The trial court

sentenced Petitioner to life in prison without parole on the murder conviction, 15 years

for kidnapping, and life sentences on the remaining counts, all to be served concurrently.

       Direct Appeal

       On direct appeal, Petitioner, through appointed counsel, argued that the trial court

erred in entering judgment as to the kidnapping of J.W. and the related charge of armed

criminal action because there was insufficient evidence to establish that Petitioner

forcibly removed J.W. from her residence by forcible compulsion and without her

consent for the purpose of terrorizing her, as the verdict director required. ECF No. 12-2

at p. 15 (citing Mo. Rev. Stat. § 565.110); ECF No. 12-4 at p. 40.

       The appellate court affirmed the judgment, reasoning that actual force is not a

necessary element of kidnapping; rather, it is sufficient for the victim to submit out of a

fear of force. ECF No. 12-5, p. 4 (citing State v. Blackmon, 664 S.W. 2d 644, 648 (Mo.

App. S.D. 1984). The court noted that forcible compulsion is defined as “a threat,

express or implied, that places a person in reasonable fear of death, serious physical

injury, or kidnapping of such person or another person.” Mo. Rev. Stat. § 556.061.

                                              5
    Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 6 of 16 PageID #: 980




Applying these concepts to the pertinent facts in the record – i.e., that Petitioner shot Clay

at close range, took J.W.’s small child, and told her to “come the f*ck on” – the court

concluded that the evidence was sufficient for the jury to infer an implied threat and non-

consensual removal. ECF No. 12-5 at p. 4-5. As such, the appellate court found no error

in the trial court’s denial of Petitioner’s motion for judgment of acquittal.

         Petitioner did not seek rehearing or transfer to the Supreme Court of Missouri.

ECF No. 2 at 2.

         State Post-Conviction Proceedings

         In February 2013, Petitioner filed a timely pro se motion for post-conviction relief,

which was subsequently amended by appointed counsel. ECF No. 12-6 at pp. 21-42. In

his amended motion, Petitioner claimed that trial counsel was ineffective for (1) failing to

request a mistrial, or at least move to strike the prosecutor’s closing argument, and (2) for

failing to develop a consistent theory with respect to J.W.’s testimony. 3 The trial court

denied the motion without an evidentiary hearing (ECF No. 12-6 at pp. 55-63), and the




3
       Appointed counsel filed the amended motion in June 2013. The trial court denied
that motion without an evidentiary hearing, and Petitioner appealed. The appellate court
reversed and remanded for an inquiry into whether Petitioner was abandoned by counsel
given that the amended motion was untimely. ECF No. 12-6 at p. 44; Blackburn v. State,
468 S.W.3d 910 (Mo. App. E.D. 2015). On remand, the trial court found that Petitioner
had been abandoned by counsel and thus allowed the amended motion to be filed out of
time. ECF No. 12-6 at p. 54. The court then again denied the motion on the merits (ECF
No. 12-6 at pp. 55-63), prompting Petitioner’s second post-conviction appeal quoted
herein. The substantive claims in Petitioner’s amended motion remained the same
throughout these proceedings in state court.
                                               6
    Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 7 of 16 PageID #: 981




appellate court affirmed that judgment. ECF No. 12-9; Blackburn v. State, 502 S.W.3d

88 (Mo. App. E.D. 2016). 4

         On Petitioner’s first claim, the appellate court found no basis for a finding of

ineffectiveness because, as an initial matter, the trial court should not have sustained

counsel’s objection in the first place given that the State may argue inferences from the

evidence or lack thereof. ECF No. 12-9 at p. 8-9. Logically, then, counsel was not

ineffective for failing to request relief to which Petitioner was not entitled. ECF No. 12-9

at p. 9. Further, the court observed, the trial judge ruling on the post-conviction motion

also presided over the criminal trial and stated that she would not have granted a mistrial

or curative instruction even had counsel asked, so there was no reasonable probability

that the outcome of the trial would have been different. ECF No. 12-9 at pp. 9-10.

         The appellate court also rejected Petitioner’s second post-conviction claim that

counsel was ineffective for failing to develop a consistent theory of defense with respect

to J.W.’s witness identification. In reviewing the trial record, the court determined that

defense counsel was not inconsistent in his theory regarding J.W.’s identification; rather,

the prosecutor mischaracterized counsel’s argument (as one of mistaken identification

rather than intentional misidentification) to create an inconsistency, which defense

counsel corrected on rebuttal. ECF No. 12-9 at pp. 10-11. Ultimately, the appellate court

found no error in the trial court’s findings that counsel demonstrated reasonable


4
       The Court of Appeals issued a per curiam order summarily affirming the
judgment, along with an unpublished memorandum setting forth the facts and analysis
restated herein, pursuant to Mo. Sup. Ct. Rule 84.16(b).

                                                7
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 8 of 16 PageID #: 982




competence and there was no reasonable probability of a different result had counsel

argued differently. ECF No. 12-9 at p. 11.

       Federal Habeas Petition

       Following the appellate court’s affirmance, Petitioner filed his petition for writ of

habeas corpus in this Court on July 28, 2017. With one exception noted further below,

Petitioner raises the same grounds for federal habeas relief as he raised in state court: (1)

that the evidence was insufficient to support a conviction for kidnapping and its related

charge of armed criminal action; (2) that trial counsel was ineffective for failing to

request a mistrial or a curative instructive in response to the prosecutor’s closing

argument; and (3) that trial counsel was ineffective for failing to develop a consistent

theory regarding J.W.’s testimony identifying Petitioner as the shooter.

       Respondent maintains that the petition should be denied because the Missouri

Court of Appeals properly decided these questions and its decisions are entitled to

deference under 28 U.S.C. § 2254(d).

                                       DISCUSSION

       Legal Standard

       Federal habeas relief is available to a state prisoner “only on the ground that he is

in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). Where a claim has been adjudicated on the merits in state court,

the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides that

habeas relief cannot be granted unless the state court’s adjudication:



                                              8
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 9 of 16 PageID #: 983




       1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the
          Supreme Court of the United States; or

       2) resulted in a decision that was based on an unreasonable determination
          of the facts in light of the evidence presented in the State court
          proceedings.

28 U.S.C. § 2254(d).

       The Sixth Amendment guarantees a criminal defendant the right to effective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). In order to

show ineffective assistance of counsel, a petitioner must show that counsel’s performance

was deficient and that the deficient performance prejudiced his defense. Id. at 687.

When considering an attorney’s performance, the court must indulge a strong

presumption that the conduct was reasonable, and the petitioner must overcome the

presumption that, under the circumstances, the challenged action might be considered

sound trial strategy. Paulson v. Newton Corr. Facility, 773 F.3d 901, 904 (8th Cir. 2014)

(citation omitted). In other words, the petitioner must show that “counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the

Sixth Amendment.” White v. Dingle, 757 F.3d 750, 752 (8th Cir. 2014). In order to

show prejudice, a petitioner must show that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”

Id. at 753.

       When addressing claims that were addressed by state courts, “[t]aken together,

AEDPA and Strickland establish a doubly deferential standard of review.” Williams v.


                                             9
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 10 of 16 PageID #: 984




Roper, 695 F.3d 825, 831 (8th Cir. 2012). It is not sufficient for a petitioner to “show

that he would have satisfied Strickland’s test if his claim were being analyzed in the first

instance.” Bell v. Cone, 535 U.S. 685, 698-99 (2002). “Rather, he must show that the

[state court] applied Strickland to the facts of his case in an objectively unreasonable

manner.” Id. at 699.

         Kidnapping Conviction

         As relevant here, the Missouri statute defines kidnapping as “remov[ing] another

without his or her consent … for the purpose of … inflicting injury on or terrorizing the

victim or another.” Mo. Rev. State §565.110. The jury instruction further specified that

J.W. was removed from her home “by means of forcible compulsion.” ECF No. 12-4 at

p. 40.

         For his first claim, Petitioner asserts that the evidence adduced at his criminal trial

was insufficient to support a kidnapping conviction because he did not explicitly threaten

J.W. when removing her from the residence. ECF No. 1 at p. 16. He suggests that J.W.

consented to leaving her residence with him and the other men insofar as “[s]he followed

[Petitioner] on her own.” ECF No. 19 at p. 4. But, as the Missouri Court of Appeals

observed, actual use of force is not a necessary element of kidnapping under Missouri

law; rather, the victim can be prompted to submit out of fear. ECF No. 12-5 at p. 4,

citing State v. Blackmon, 664 S.W.2d 644, 648 (Mo. App. S.D. 1984). Here, the evidence

in the underlying trial record reflects that Petitioner fatally shot J.W.’s boyfriend (Clay)

at close range, picked up her small child and headed out the back door while still holding

the gun, and told her to “come the f*ck on.” J.W. and her son were placed in a van and

                                                10
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 11 of 16 PageID #: 985




taken to two other locations before they were deposited at her mother’s residence, where

J.W. urged her mother into the house for fear that Petitioner would harm them. ECF No.

12-1 at pp. 203-216. One of the men explained that they killed Clay because he was a

threat to them. ECF No. 12-1 at pp. 207. Petitioner repeatedly warned J.W. not to say

anything about the shooting. ECF No. 12-1 at pp. 208-211.

       Petitioner contends that the foregoing facts are insufficient to support a conviction

and thus contrary to United States Supreme Court precedent stated in Jackson v. Virginia,

443 U.S. 307, 324 (holding that a petitioner is entitled to habeas relief when, on the

record in evidence, no rational trier of fact could have found proof of guilt beyond a

reasonable doubt). This Court disagrees and finds the facts in the record, as summarized

above, sufficient to permit a rational juror to infer a lack of consent, an implied threat

placing J.W. in fear for herself and her child, and an intent to terrorize J.W. into silence,

and thus to find Petitioner guilty of kidnapping as defined by Missouri statute.

Petitioner’s habeas claim fails in this regard.

       Additionally, however, in Petitioner’s traverse (ECF No. 19), and for the first

time, he argues that the kidnapping of J.W. was merely incidental to the kidnapping of

her son and therefore should not stand on its own as a punishable offense. See State v.

Williams, 860 S.W.2d 364, 366 (Mo. App. E.D. 1993) (instructing that kidnapping cannot

stand as a separate offense “where the movement or confinement is merely incidental to

another offense”). This argument was not raised at any time in state court proceedings

(ECF No. 12-2, 12-6) and thus is procedurally defaulted. Rebstock v. Russell,

4:11CV1688 AGF, 2014 WL 1648887, at *2 (E.D. Mo. Apr. 24, 2014) (explaining that

                                              11
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 12 of 16 PageID #: 986




the doctrine of procedural default precludes consideration of claims not presented to the

state courts at any point). Even had Petitioner properly preserved the issue for

consideration here, this Court would find it lacking merit. As Petitioner notes in his

traverse (ECF No. 19 at p. 3), the analysis involves whether the defendant’s movement or

confinement of the victim increases the risk of harm to that victim. Generally, this

question arises when the elements of kidnapping coincide with other offenses against the

same victim. See e.g., State v. Bess, 73 S.W.3d 791 (Mo. App. E.D. 2002) (involving a

sexual assault). By contrast, this case involves two separate victims of kidnapping as the

primary offense against each victim. Petitioner’s theory is unavailing on the present

facts.

         Ineffectiveness of Counsel

         Petitioner asserts two claims of ineffectiveness of counsel, previously raised in and

rejected by the state courts.

         Closing Argument

         First, Petitioner asserts that counsel was ineffective for failing to request a mistrial

or a curative jury instruction in response to the State’s closing argument purporting to

shift the burden onto Petitioner to prove why there was no blood on J.W. or her son. The

Missouri Court of Appeals opined that trial counsel’s objection was unfounded in the first

place because a prosecutor has wide latitude in closing arguments, and counsel’s failure

to request a mistrial or curative instruction would not have changed the outcome. ECF

No. 12-9 at pp. 8-10.

         Petitioner asserts that the state courts failed to apply the correct standard of

                                                12
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 13 of 16 PageID #: 987




review, contrary to Darden v. Wainwright, 477 U.S. 168 (1986). But Darden does not

support Petitioner’s position. There, the state and federal courts acknowledged the clear

impropriety of the prosecutor’s closing arguments (e.g., making offensive comments,

referring to the defendant as an animal, and implying that the death penalty was the only

guaranteed deterrent), but those courts still ultimately concluded that the petitioner was

not deprived of a fair trial as a result. Id. at 180-182. Petitioner also cites U.S. v. Simon,

964 F.2d 1082 (11th Cir. 1992), for the general principle that prosecutors must refrain

from making burden-shifting arguments requiring defendants to produce evidence or

prove their innocence. In Simon, the prosecutor repeatedly referenced the defendant’s

failure to produce a pistol for ballistics testing. Though the Eleventh Circuit ultimately

concluded there that any prejudice was cured by a jury instruction, the court recognized

that such prosecutorial misconduct could require reversal when it is “so pronounced and

persistent that is permeates the entire atmosphere of the trial.” Id. at 1086.

       The present record does not compare to the substance or frequency of the

comments at issue in Darden and Simon. Petitioner points only to the following in

closing argument:

       Ladies and gentlemen, this is important, this is very important. If you don’t
       follow the evidence in this case, and you don’t follow the law in this case,
       and you require the state to produce DNA evidence, then you have not
       followed the instructions and law here. I want you to think about this. Who
       else was in that room when [Clay] got shot? Who else was in there? [J.W.]
       and she says [Petitioner]. Who else? [T.G.] Where was [T.G.]? Foot of the
       bed. No evidence testimony [T.G.] had blood on him, zero.

       ***



                                              13
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 14 of 16 PageID #: 988




       There was no evidence anybody else in that room had blood on them. No
       evidence at all. [J.W.] had blood on her. And no evidence other than Al-
       Regis had blood on him. Four people in the room, [J.W.] and Al-Regis had
       blood on them. That kills their theory, and they know that.

In post-conviction proceedings, the state trial and appellate courts agreed that defense

counsel’s objection should not have been sustained in the first place because the

prosecutor’s argument fell within the bounds of permissible inferences. ECF No. 12-9.

Mindful of the doubly deferential standard of review applicable to habeas cases, this

Court finds no basis to question the reasoning of the Missouri Court of Appeals. On the

contrary, the Court agrees that the prosecutor’s argument did not express or imply a

defendant’s burden of proof but merely invited an inference from the evidence. See

Storey v. Roper, 603 F.3d 507, 525 (8th Cir. 2010) (denying habeas relief where counsel

was not ineffective for failing to make a non-meritorious objection to closing argument).

       Petitioner also asserts, without analysis, that the state court’s decision violates

California v. Trombetta, 467 U.S. 479 (1984). Trombetta involved whether the state’s

failure to preserve possibly exculpatory evidence constituted a violation of due process.

While Petitioner appears to imply that counsel was ineffective for failing to frame the

issue in this manner, counsel did object to the State’s argument regarding the absence of

DNA evidence as an attempt to shift the State’s burden of proof. The state courts did not

overlook this foundation of due process but simply concluded that the prosecutor’s

argument was within bounds.

       Petitioner provides no persuasive authority for his proposition that the state courts’

determinations contravene applicable federal precedent. As such, Petitioner’s claim of


                                              14
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 15 of 16 PageID #: 989




ineffectiveness on this issue fails.

       J.W.’s witness identification

       Second, Petitioner claims that counsel was ineffective for failing to develop a

consistent theory regarding J.W.’s eyewitness testimony implicating Petitioner as the

shooter. Specifically, Petitioner suggests that counsel vacillated between theories of

mistaken identity and deliberate misidentification. Petitioner further asserts that counsel

failed to elicit testimony showing that J.W. had a motive to implicate Petitioner because

she was close with his co-defendants.

       The trial transcript belies Petitioner’s characterization. As the Missouri Court of

Appeals observed, it was the prosecutor who misrepresented the record by stating in

closing argument, “the defense seems to be either she’s mistaken … but as the case went

on they are calling her a liar.” ECF No. 12-9 at p. 10-11, citing ECF No. 12-1 at pp. 598.

Defense counsel’s theory of deliberate misidentification was consistent throughout the

trial. In opening argument, counsel stated twice that J.W. misidentified Petitioner

because she was scared. ECF No 12-1 at pp. 169-170. On cross-examination, counsel

established that J.W. knew Washington the longest of the three men involved. ECF No.

12-1 at pp. 229. Elsewhere, counsel sought to establish that J.W. was “not initially

forthcoming” about identifying the shooter because she was afraid. ECF No. 12-1 at p.

325. In closing, counsel repeated that J.W. was “scared for her life because she knows

what could happen to her if [Washington and the third man] know that she blamed them.”

ECF No. 12-1 at p. 611.

       In short, the Court agrees with the state courts’ determination that counsel’s theory

                                             15
Case: 4:17-cv-02182-AGF Doc. #: 20 Filed: 09/14/20 Page: 16 of 16 PageID #: 990




was consistent and his performance was reasonable and competent. Petitioner’s claim of

ineffectiveness on this issue is unavailing.

                                      CONCLUSION

       The Court concludes that Petitioner is not entitled to federal habeas relief.

       Accordingly,

       IT IS HEREBY ORDERED that the petition of Giordanio Blackburn for a writ

of habeas corpus relief is DENIED.

       A separate Judgment shall accompany this Memorandum and Order.


                                                    _______________________________
                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE

Dated this 14th day of September 2020.




                                               16
